Citation Nr: 0833468	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-39 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for left ear hearing 
loss.

2. Entitlement to service connection for right ear hearing 
loss.

3. Entitlement to service connection for right ear tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
February 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied the veteran's claims of 
entitlement to service connection for right and left ear 
hearing loss and right ear tinnitus.  The veteran perfected a 
timely appeal of these determinations to the Board.


FINDINGS OF FACT

1. The veteran does not have a current left ear hearing loss 
disability.

2. The veteran's right ear hearing loss did not begin in 
service and is not etiologically related to service.

3. The veteran's tinnitus did not begin in service and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1. Left ear hearing loss was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2007).

2. Right ear hearing loss was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2007).

3. Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, a July 2003 letter to the veteran from the 
Agency of Original Jurisdiction (AOJ) specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection, and the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007), these letters essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence VA would seek to provide; and 
(3) informing the veteran about the information and evidence 
he was expected to provide.  The Board notes that a "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008) (applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).

Also, as the Board concludes below that the preponderance is 
against the veteran's claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on 
these two elements, the Board finds no prejudice to the 
veteran in processing the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, private post-service medical 
records, a letter from the veteran's private physician in 
support of his claims, VA medical treatment records, a VA 
compensation and pension examination, and written statements 
from the veteran and his representative.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.  The Board therefore 
determines that VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for left ear hearing loss, right ear hearing loss, and 
tinnitus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In the instant case, service treatment records do not reflect 
complaints of or treatment for hearing loss or tinnitus.  On 
October 1965 entrance examination, the veteran underwent an 
audiological evaluation that showed hearing threshold levels 
at 500, 1000, 2000, 3000, and 4000 hertz to be respectively 
5, -5, -10, -10, and 0 decibels on the right, and 5, 5, -5, 
5, and 5 decibels on the left.  On January 1969 separation 
examination, the veteran was noted to have had a normal 
clinical evaluation of the ears, and no hearing loss or 
tinnitus was noted.  Audiological evaluation showed hearing 
threshold levels at 500, 1000, 2000, 3000, and 4000 hertz to 
be respectively 30, 10, 10, 15, and 15 decibels on the right, 
and 20, 15, 5, 5, and 15 decibels on the left.  In his 
January 1969 Report of Medical History, the veteran indicated 
that he did not have and had never had ear trouble or hearing 
loss.

An August 1989 private audiological evaluation indicates that 
the veteran reported at the time that he had noticed a 
gradual decrease in hearing in the right ear over the past 
year, but denied any pain, drainage, or dizziness.  It was 
noted that pure tone audiometric tests indicated a mild 
hearing loss at 250 hertz rising to within the range of 
normal at 500 to 4000 hertz and sloping to a mild to moderate 
loss at 6000 to 8000 hertz for the left ear.  Responses for 
the right ear indicated a mild to moderate hearing loss at 
250 to 1000 hertz rising to within the range of normal at 
2000 to 4000 hertz and sloping to a moderately severe loss at 
6000 to 8000 hertz.  Speech reception thresholds were noted 
to be in good agreement with the pure tone average, and 
speech discrimination scores were excellent and good for the 
left and right ears respectively at comfortable listening 
levels in a quiet environment, and acoustic impedance 
measurements revealed middle ear mobility bilaterally.  It 
was recommended that the veteran might benefit from 
amplification on the right side.

A January 1991 letter from the veteran's private physician, 
Dr. O., indicates the veteran was in his office in July 1989, 
that an audiogram revealed bilateral high-frequency 
sensorineural hearing loss consistent with noise exposure, 
and that a low tone loss which was mixed in the right ear, 
consistent with otosclerosis.  Dr. O. indicated that he 
veteran had a significant enough hearing loss in the right 
ear that a hearing aid or ear operation might be in his 
future.  

On February 1991 service examination, the veteran was noted 
to have had a normal evaluation of the ears and no hearing 
loss was noted.  Audiological evaluation showed hearing 
threshold levels at 500, 1000, 2000, 3000, and 4000 hertz to 
be respectively 10, 0, 0, 5, and 0 decibels on the right, and 
5, 0, 5, 10, 0 decibels on the left.  In his Report of 
Medical History, the veteran indicated that he did not have 
and had never had hearing loss or ear trouble.

An April 1994 VA audiological examination indicates hearing 
threshold levels at 500, 1000, 2000, 3000, and 4000 hertz to 
have been respectively 80, 65, 50, 55, and 65 decibels on the 
right, and 5, 5, 0, 10, and 10 decibels on the left.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the left ear, and it was noted that the right ear could 
not be tested because the veteran could not understand the 
words.  The veteran was diagnosed as having deafness of the 
right ear, essentially sensorineural, profound.

On February 1995 service examination, the veteran was noted 
to have had a normal evaluation of the ears and no hearing 
loss was noted.  Audiological evaluation showed hearing 
threshold levels at 500, 1000, 2000, 3000, and 4000 hertz to 
be respectively 0, 0, 0, 0, and 5 decibels on the right, and 
5, 0, 0, 10, 5 decibels on the left.  In his Report of 
Medical History, the veteran indicated that he did not have 
and had never had hearing loss, but that he had had ear, nose 
or throat trouble.  The veteran reported a history of past 
ear pain with cold symptoms. 

Private audiological evaluation of the left ear in April 2003 
showed pure tone hearing threshold levels at 500, 1000, 2000, 
3000, and 4000 hertz to be 10, 10, 0, 10, and 20 decibels.  
Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.

The veteran submitted a letter from Dr. O. dated in May 2003, 
indicating that the veteran had significant high tone 
sensorineural hearing loss in the left ear, and essentially 
no hearing in the right ear.  The letter also indicates that 
Dr. O. believed that the veteran's service-related haring 
loss in the Air Force working at an Airfield between April 
1976 [sic] and February 1969 contributed significantly to his 
sensorineural high-tone loss.  Dr. O. also noted that it was 
known that the veteran had a mixed type loss on the right 
with possibly an element of otosclerosis.  Dr. O. opined that 
the veteran's service-connected noise exposure had resulted 
in a service-connected disability, for which amplification 
was recommended.

The veteran was afforded a VA audiological examination in 
September 2003.  At the time, the veteran reported sudden 
hearing loss in his right ear approximately 15 years before, 
as well as daily, periodic, unilateral, high pitched ringing 
tinnitus in the right ear, which he began to notice within 
the past year.  It was noted that he served for three and 
one-half years, that he worked in a warehouse and unloaded 
airplanes, and that he reported exposure to air craft engine 
noise and flight line noise.  It was also noted that the 
veteran's claims folder and service treatment record were 
reviewed, that on August 1965 induction examination the 
veteran had normal hearing bilaterally from 500 to 4000 
hertz, and that on January 1969 examination, the veteran had 
a high frequency hearing loss bilaterally at 6000 hertz.  The 
examiner stated that currently the veteran suffered for a 
unilateral profound sensorineural hearing loss in the right 
ear and unilateral tinnitus in the right ear, which was not 
consistent with noise-induced hearing loss.  The examiner 
opined that it was less likely than not related to military 
noise exposure.  Audiological evaluation showed pure tone 
hearing threshold levels at 500, 1000, 2000, 3000, and 4000 
hertz to be respectively 105+ decibels at every level on the 
right, and 10, 5, 5, 10, and 5 decibels on the left.  Speech 
audiometry revealed speech recognition ability of 98 percent 
in the left ear, and speech recognition could not be 
established on the right.  The veteran was diagnosed as 
having profound sensorineural hearing loss of the right ear, 
and normal hearing of the left ear.

The veteran submitted a written statement dated in June 2004.  
The veteran indicated in the statement that during his 
service, he was a Materials Facilitates Specialist, which 
required working in a warehouse near an air freight terminal 
where planes took off and landed every five minutes, that the 
noise level in close proximity to the air freight terminal 
was deafening, that even in his barracks he could hear the 
planes taking off and landing, and that the noise level was 
loud and caused ringing in his ears.  The veteran also 
asserted that he was exposed to this noise on a daily basis 
for at least eight hours a day, five days a week, twelve 
months a year, for almost three years, and that following the 
noise his hearing was decreased and he experienced ringing in 
his ears.  The veteran furthermore asserted that during this 
exposure to noise he was not provided proper or adequate 
hearing protection, and that subsequent to service his noise 
exposure was limited to that from working in warehouses as a 
security guard and as a sanitation laborer for the city.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claims of service 
connection for left ear hearing loss, right ear hearing loss, 
and right ear tinnitus.

With respect to the veteran's claim for left ear hearing 
loss, the record does not reflect that he meets the criteria 
for a current hearing loss disability under 38 C.F.R. 
§ 3.385.  The auditory threshold in any of the frequencies of 
500, 1,000, 2,000, 3,000 and 4,000 hertz has not been shown 
to be 40 decibels or greater on any post-service audiological 
examination, nor have the thresholds for at least three of 
these frequencies been 25 decibels or greater.  Furthermore, 
on no audiological evaluation have speech recognition scores 
using the Maryland CNC Test been less than 94 percent for the 
left ear.  Service connection is specifically limited to 
cases where in-service incidents of disease or injury have 
resulted in disability so that, in the absence of proof of a 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service 
connection for left ear hearing loss is not warranted.

With respect to the veteran's claims of right ear hearing 
loss and tinnitus, although the record reflects such current 
right ear disabilities, it does not reflect that such 
disabilities were incurred in service or are due to service.  
Service treatment records do not reflect complaints of or 
treatment for hearing loss or tinnitus, and on January 1969 
separation examination, the veteran was noted to have had a 
normal clinical evaluation of the ears, no hearing loss or 
tinnitus was noted, and audiological evaluation showed 
hearing threshold levels at 500, 1000, 2000, 3000, and 4000 
hertz to be respectively 30, 10, 10, 15, and 15 decibels on 
the right, and 20, 15, 5, 5, and 15 decibels on the left.  
Also, in his January 1969 Report of Medical History, the 
veteran indicated that he did not have and had never had ear 
trouble or hearing loss.  The first post service medical 
evidence of hearing loss or tinnitus is the August 1989 
private audiological evaluation, which is dated more than 20 
years after the veteran's period of service, and which 
indicates that the veteran had noticed a gradual decrease in 
hearing from the right ear over the past year.  Also, on VA 
audiological examination in September 2003, the veteran again 
reported that he experienced sudden hearing loss in his right 
hear approximately 15 years before, as well as periodic, 
unilateral, high-pitched ringing tinnitus in the right ear, 
which he began to notice within the past year.

Furthermore, the competent medical evidence of record weighs 
against the veteran.  The Board notes the May 2003 opinion of 
Dr. O. that the veteran's service-related hearing loss 
working at an Airfield in service contributed significantly 
to his sensorineural high-tone loss.  The Board also notes 
that this opinion appears to conflict with the opinion of the 
September 2003 VA examiner that it was less likely than not 
that the veteran's unilateral profound sensorineural hearing 
loss and unilateral tinnitus in the right ear was related to 
military noise exposure, because such hearing loss was not 
consistent with noise-induced hearing loss.  However, the 
Board finds the opinion of the VA examiner to be more 
probative on the instant issues.  First, the September 2003 
VA examiner had the benefit of a review of the claims folder, 
whereas it does not appear that Dr. O. did.  Second, there is 
no explanation in Dr. O.'s May 2003 letter of why the 
veteran's right ear, but not his left, would have been 
affected by in-service noise exposure, or why such right ear 
hearing loss and tinnitus appeared to manifest only 20 years 
after the veteran's period of service.  In this regard, the 
Board finds the VA examiner's opinion that such unilateral 
profound sensorineural hearing loss and unilateral tinnitus 
in the right ear was not consistent with noise-induced 
hearing loss to be persuasive.  Moreover, the Board notes 
that Dr. O. indicated in the May 2003 letter the veteran's 
right side hearing loss may not have been noise-related, 
noting that the veteran had a mixed type loss on the right 
with possibly an element of otosclerosis.

The Board notes disparities between the audiological 
examination on October 1965 entrance examination, which 
showed hearing threshold levels at 500, 1000, 2000, 3000, and 
4000 hertz to be respectively 5, -5, -10, -10, and 0 decibels 
on the right, and 5, 5, -5, 5, and 5 decibels on the left, 
and that on January 1969 separation examination, which showed 
hearing threshold levels at 500, 1000, 2000, 3000, and 4000 
hertz to be respectively 30, 10, 10, 15, and 15 decibels on 
the right, and 20, 15, 5, 5, and 15 decibels on the left.  
The Board also notes that the audiological scores appear to 
be worse on separation examination than on entrance 
examination.  However, the scores on January 1969 separation 
examination do not indicate a hearing loss disability under 
VA regulations, and there is no medical evidence indicating a 
continuity of any symptomatology involving right ear hearing 
loss after service.  Rather, again, the first post-service 
medical evidence of hearing loss or tinnitus is the August 
1989 private audiological evaluation, which is dated more 
than 20 years after the veteran's period of service, and 
which indicates that the veteran reported at the time that he 
had noticed a gradual decrease in hearing in the right ear 
over the past year.

The Board furthermore notes the observations of the September 
2003 VA examiner after reviewing the claims file that on 
August 1965 induction examination the veteran had normal 
hearing bilaterally from 500 to 4000 hertz, and that on 
January 1969 examination, the veteran had a high frequency 
hearing loss bilaterally at 6000 hertz.  However, the Board 
again notes that for VA purposes, impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 
Hertz is 40 decibels or greater, when the thresholds for at 
least three of these frequencies are 25 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Again, there 
is no indication of any of these audiology test results for 
the right ear during service or until many years after 
service, and, in light of the September 2003 VA examiner's 
opinion and explanation, the Board does not find such post-
service disability to be related to in-service noise 
exposure.

Finally, the Board acknowledges the large disparities in the 
audiological examination results between August 1989 and 
September 2003 for the right ear, including those on August 
1989 private audiological evaluation, February 1991 service 
examination, April 1994 VA audiological examination, February 
1995 service examination, April 2003 private audiological 
evaluation, and September 2003 VA audiological examination.  
Specifically, audiological test results for the right ear 
during this period range from those indicating normal hearing 
to those indicating total deafness.  However, regardless of 
any such disparities in the measurements of the severity of 
the veteran's right ear hearing loss during this period of 
time, for the reasons expressed above, the Board nonetheless 
finds the record to reflect that any right ear hearing loss 
and tinnitus during this period was not incurred in service 
and is related neither to in-service noise exposure nor to 
the veteran's period of service in any other way.

Accordingly, service connection is not warranted for left ear 
hearing loss, right ear hearing loss, or right ear tinnitus.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.










ORDER

1. Entitlement to service connection for left ear hearing 
loss is denied.

2. Entitlement to service connection for right ear hearing 
loss is denied.

3. Entitlement to service connection for tinnitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


